number release date id office uilc cca_2013042214410232 -------------- from ------------------- sent monday date pm to -------------------- cc subject re reporting interest hi ------- - the analysis here should not be complicated as i understand the facts the employer is providing cash in lieu of the health benefits that it should have provided even though the health benefits themselves may have been excludable from gross_income the cash payments are not these payments are regular wages reported on form_w-2 see the adkins income_tax case which held that a similar settlement was includible in gross_income and not excludable under sec_106 882_f2d_1078 6th cir lump-sum payments to taxpayers in settlement of lawsuits against former employer concerning employer's proposed termination of contributions to hospital-medical benefits plan did not fall within provisions of section which excludes contributions by employer to accident or health_plans from gross_income statute did not provide exemption for payments made by employer directly to employees u s c a sec_106 also see following quotation from 215_f3d_1275 fed cir an employment_tax case which held that certain payments made under nonqualified plans were subject_to fica and futa taxes simply put a payment that is specifically made subject_to taxation is not rendered exempt from tax simply because it is made in settlement of an obligation which had it been paid would not have been taxed see 882_f2d_1078 6th cir lump sum settlement to compensate employees for employer's failure to make tax-exempt contributions to employee insurance trusts is taxable 252_f2d_259 2d cir annuity payments received under an agreement settling a will_contest constituted taxable_income_from_the_property of an estate even though settlement released plaintiffs' claims on the property of the estate and a distribution of the property of the estate would have been excluded from plaintiffs' gross_income see also 600_f2d_1343 ct_cl tax status of an obligation is not altered by the fact that it can be traced back to a prior liability that would have been entitled to more favorable tax treatment i hope this is helpful let me know whether you still think it is necessary to discuss ---------
